Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application KR 2018-0014117 filed on 2/5/18.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (SAIKA, Pub. No:  US 2016-0352992; OHARA, US Pub. No.: 2017-0230580; VU, US Pub. No.: 2015-0224640; SAKAJI, US Pub. No.: 2009-0041355; HSIA, US Pub. No.: 2013-0329003) does not teach nor suggest in detail the limitations: 
“An electronic device comprising: a camera; at least one microphone; at least one transceiver; at least one motor rotating the camera with respect to at least one axis; at least one processor; and at least one filter connected between the at least one motor and the processor, wherein the at least one processor is configured to: receive, via the at least one transceiver, a voice through the at  
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record SAIKA does not teach or suggest in detail a system that includes a third motor or a third motor control.  The prior art is also silent as to detecting when the voice recognition or the face recognition that are part of the system fails.  Finally, the prior art does not teach a first motor, a second motor, and a third motor, such that the first motor operates to rotate the camera with respect to a pitch axis, the second motor operates to rotate the camera with respect to a roll axis, and the third motor operates to rotate the camera with respect to a yaw axis as amended by the Applicant.  
SAIKA is an electronic device that contains a camera, microphone and a motor rotating the camera with respect to at least one axis.  The prior art also teaches performing first and second motor controls on first and second motors, respectively, that includes face tracking based on an image from the camera.  Finally, the prior art teaches voice and facial recognition.  The closest NPL BEHROOZMAND (BEHROOZMAND, “Neural correlates of vocal production and motor control in human Heschl's gyrus”, 2016) contains some of the same working components as SAIKA and the instance invention but is silent to multiple motors, modes, as well as facial recognition or detecting the failures therefrom. 
Whereas, as stated above, Applicant’s claimed invention recites a system that includes a third motor as well as a third motor control.  The invention also claims 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 4-8, 11-14 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481